Citation Nr: 0728626	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for service connection for seizure disorder. 

2.  Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves from February 
1977 to October 1984 and had several periods of active duty 
for training (ACDUTRA), including from May 1, 1977 to August 
11, 1977.  

This appeal arises from an October 2004 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs.  In June 2007, the 
undersigned Veterans Law Judge conducted a hearing regarding 
the issues on appeal.

The issue of service connection for seizure disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  In August 2002, the RO denied the claim for service 
connection for seizure disorder because there was no evidence 
linking the appellant's seizure disorder to service.  The 
appellant did not perfect an appeal to this decision, and the 
decision became final. 

2.  Evidence received since the August 2002 RO decision 
relates to an un-established fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises the 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for seizure 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2002, the RO denied the appellant's claim for 
service connection for seizure disorder based on the lack of 
medical evidence establishing that the disorder resulted from 
an injury that was incurred while performing active duty for 
training (ACDUTRA).  The appellant did not perfect an appeal, 
and the decision became final.  38 C.F.R. § 20.302.

In August 2004, the appellant submitted a claim to reopen and 
provided a June 2004 private medical opinion stating that the 
head injury sustained in 1977 was the underlying cause for 
the seizure disorder.  In the October 2004 rating decision, 
the RO reopened and denied the claim on its merits.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical opinion is new evidence because it was not previously 
considered by VA decision makers in August 2002.  The 
evidence is material because it relates to the reason for 
denial by providing medical evidence linking an injury which 
occurred while on ACDUTRA to the current seizure disorder, 
thus raising a reasonable possibility of substantiating the 
claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
To the extent there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for seizure disorder is reopened.


REMAND

As the Board has determined that the previously denied claim 
for service connection for seizure disorder has been reopened 
by new and material evidence, the claim must be reviewed on a 
de novo basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant contends that he was hit in the head 
while on ACDUTRA which lead to the seizure disorder.  Service 
medical records, dated July 1977, confirm that the appellant 
did receive stitches, and as stated above, a June 2004 
private medical examiner stated that the head injury 
sustained in 1977 was the underlying cause for the seizure 
disorder.  Based on the recent private examiner's opinion, an 
additional VA medical opinion is necessary for the proper 
adjudication of this claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the appellant for an 
examination in order to ascertain the nature and 
etiology of the current seizure disorder.  After 
reviewing the entire record, the examiner should 
express an opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 percent or 
greater) that the appellant's seizure disorder is 
related to the head injury that took place during 
ACDUTRA.  The claim's folder must be made available 
to and reviewed by the examiner in conjunction with 
the scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Appellants Affairs


